UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY L. CLINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:11-cr-00009-MR-1)


Submitted:   December 23, 2013               Decided:    March 11, 2014


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Ross Hall Richardson, First
Assistant Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.   Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory L. Cline took money from a donation box in the

Great     Smoky    Mountains     National        Park    and   subsequently       pled

guilty, pursuant to a plea agreement, to tampering, in violation

of   36   C.F.R.     § 2.31(a)(1)      (2013).          At   the   end   of   Cline’s

allocution at sentencing, the magistrate judge asked Cline how

much money he took from the donation box, to which he replied,

“$57, sir.”       The magistrate judge sentenced Cline to fifty-seven

days’ imprisonment and $57 in restitution.                     Cline appealed his

sentence to the district court and the district court affirmed

the criminal judgment.           Cline now appeals the district court’s

order.

            Counsel     has    filed    a       brief   pursuant    to   Anders    v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for appeal, but questioning Cline’s fifty-seven day sentence and

asserting     that    the     magistrate        judge   violated    Cline’s     Fifth

Amendment rights by questioning him at sentencing about how much

money he took.       Cline was advised of his right to file a pro se

supplemental brief but he did not file one.                         The Government

declined to file a brief.

            A district court reviewing a bench trial conducted by

a magistrate judge applies the same standards an appellate court

applies in assessing a criminal judgment imposed by a district

court.     United States v. Bursey, 416 F.3d 301, 305 (4th Cir.

                                            2
2005); see Fed. R. Crim. P. 58(g)(2)(D).                        In turn, our “review

of a magistrate court’s trial record is governed by the same

standards       as    was     the     district        court’s       appellate         review.”

Bursey, 416 F.3d at 305-06.

               Cline was sentenced for a “petty offense”                          to which

the   federal        Sentencing     Guidelines         do    not    apply.        See     U.S.

Sentencing Guidelines Manual § 1B1.9 (2010).                         “In the absence of

an applicable sentencing guideline, the court shall impose an

appropriate sentence, having due regard for the purposes set

forth     in    [18       U.S.C.    §    3553(a)(2)          (2012)].”           18     U.S.C.

§   3553(b)(1)        (2012).       Moreover,         our    review    of    “a       sentence

imposed     for      an     offense      for       which    there     is    no    Guideline

[examines]       whether      it    is    ‘plainly          unreasonable.’”             United

States v. Deffenbaugh, 709 F.3d 266, 274 (4th Cir. 2013) (citing

18 U.S.C. § 3742(a) (2012)).

               With these standards in mind, we have reviewed Cline’s

sentence and conclude that it was not plainly unreasonable.                                 We

further conclude that the magistrate judge did not plainly err

in asking Cline how much money he took from the donation box. *




      *
       Because Cline did not object at the sentencing hearing to
the magistrate judge’s question, we review his Fifth Amendment
challenge for plain error. United States v. Carthorne, 726 F.3d
503, 509 (4th Cir. 2013).



                                               3
              We   have    examined      the     entire   record     on   appeal    in

accordance with the requirements of Anders and have found no

meritorious issues for appeal.                   Accordingly, we affirm.           This

court requires that counsel inform Cline, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Cline requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may      move    in   this     court    for   leave   to   withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Cline.            We dispense with oral argument because the

facts   and    legal      contentions      are    adequately    presented    in     the

materials     before      the    court    and     argument   would    not   aid     the

decisional process.

                                                                            AFFIRMED




                                            4